DETAILED ACTION
The Amendment filed February 25th, 2022 has been entered and fully considered. Claims 1-13 are pending in this application. Claims 1, 7, 12 and 13 have been amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joseph et al., (hereinafter 'Joseph', U.S. PGPub. No. 2010/0179541).
Regarding claim 13,  Joseph (Figs. 1-4) discloses a communication method for communicating between a patient monitoring apparatus (electrosurgical system unit 210, interrogator 225 and associated parts) and an electrical treatment apparatus (system 200, electrosurgical instrument 250), wherein the communication method comprises: sending a treatment indication, which indicates that an electrical treatment procedure will be performed ([0032]; as broadly claimed, the transponder 160 indicates that treatment will be performed), to the patient monitoring apparatus (electrosurgical system unit 210, interrogator 225 and associated parts) by a data communication unit (switch 110, transponder 160, antenna 165 and associated parts) of the electrical treatment apparatus (system 200, instrument 250), controlling the electrical treatment apparatus (200, 250) such that the data communication unit (switch 110 and associated parts) sends the treatment indication to the patient monitoring apparatus (electrosurgical system unit 210, interrogator 225 and associated parts), before an electrical treatment procedure is performed ([0036]-[0038]; as broadly claimed, the electrosurgical system unit receives a treatment indication prior to the application of energy), by a controller (controller 230) of the electrical treatment apparatus (200, 250), wherein the electrical treatment apparatus (200, 250) comprises: an electrical energy source for providing electrical energy to a treatment device for performing the electrical treatment procedure (generator 240), the data communication unit for sending a treatment indication, which indicates that the electrical treatment procedure will be performed (switch 110, transponder 160, antenna 165 and associated parts), to a patient monitoring apparatus (electrosurgical system unit 210, interrogator 225 and associated parts), the controller (230) of the electrical treatment apparatus (200, 250) configured such that the data communication unit sends the treatment indication to the patient monitoring apparatus (switch 110, transponder 160, antenna 165 and associated parts), before the electrical treatment procedure is performed ([0036]-[0038]; as broadly claimed, the electrosurgical system unit receives a treatment indication prior to the application of energy).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (JP 2009-061179A, see IDS for attached English translation) in view of Yang et al., “Sensor Fusion Using a Hybrid Median Filter for Artifact Removal in Interoperative Heart Rate Monitoring”, Journal of Clinical Monitoring and Computing, Kluwer Academic Publishers, DO, vol. 23, no. 2, 7 February 2009 (2009-02-07).
Regarding claim 1, Honda discloses a patient monitoring apparatus for monitoring a patient (biological information monitor 100 in Fig. 1; [0017]-[0018]), wherein the patient monitoring apparatus (100) comprises: a first measuring unit for performing an electrical measurement of a physiological property of a patient (see [0023], [0029] for heart rate measuring unit 114, electrogram signal generation unit 104, electrocardiogram cable 152 in Fig. 1), a second measuring unit for performing a non-electrical measurement of the physiological property of the patient ([0033]; pulse rate extraction unit 122 extracts data from pulse oximeter 160), a data communication unit for receiving a treatment indication, which indicates that the electrical treatment procedure will be performed, from an electrical treatment apparatus ([0048]; surgical instrument detection unit 128, it is determined that the patient is energized by the electrosurgical device; [0045], use of an electrosurgical device can be easily detected; it naturally follows that a signal is passed indicating performance of a procedure), a controller for controlling the patient monitoring apparatus ([0082], biological information monitor 100 is provided with a storage device and a central processing unit (CPU), the biological information monitor control program is stored in the storage device and executed by the CPU).
Although Honda discloses the first and second measuring unit and controller for controlling the patient monitoring apparatus, Honda is silent regarding a first measuring unit for performing an electrical measurement of a physiological property of a patient, only while an electrical treatment procedure is not performed, a second measuring unit for performing a non-electrical measurement of the physiological property of the patient, only while the electrical treatment procedure is performed, and a controller for controlling the patient monitoring apparatus such that the measurement of the physiological property is switched from the electrical measurement to the non-electrical measurement, only after at least the treatment indication has been received.
However, in the same field of endeavor, Yang teaches a similar patient monitoring apparatus (abstract) comprising various measurement sensing units including an electrocardiogram (ECG) device and pulse oximeter (Fig. 1). Yang teaches interoperative heart rate is routinely measured independently from the ECG monitor, pulse oximeter, and the invasive blood pressure monitor if available (objective, page 75). In addition to background noise, HR measurements are susceptible to interference caused by poor electrode contact, patient movement, and especially electrocautery activation (problem, page 75). The interoperative heart rate (HR) is normally measured by averaging the reciprocals of R-R intervals from an ECG, however it is well known in the art (as can be seen in Yang), that electrocautery noise is a common source of artifact for HR measured by an ECG monitor (page 76, col. 2). Interoperative HR can also be calculated by measuring the intervals between peaks in the plethysmographic waveform from the pulse oximeter, but similarly is sensitive to patient motion, low perfusions states and interference from ambient light (page 76, col. 2). Therefore, depending on the noise artifacts associated with different stages of the electrosurgical procedure, HR is estimated from the SpO2 rather than from the ECG (page 76, col. 1) in order to avoid undesirable interference while the electrical treatment procedure is performed and provide clearer feedback, thereby increasing quality and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first and second measuring unit and controller as taught by Honda to provide the first measuring unit for performing an electrical measurement of a physiological property of a patient, only while an electrical treatment procedure is not performed, the second measuring unit for performing a non-electrical measurement of the physiological property of the patient, only while the electrical treatment procedure is performed, and a controller for controlling the patient monitoring apparatus such that the measurement of the physiological property is switched from the electrical measurement to the non-electrical measurement, only after at least the treatment indication has been received, as taught by Yang in order to avoid undesirable interference while the electrical treatment procedure is performed and provide clearer feedback, thereby increasing quality and safety. 
Regarding claim 2, Honda in view of Yang teach all of the limitations of the patient monitoring apparatus according to claim 1. In view of the prior modification of Honda in view of Yang, Yang (Fig. 1) teaches wherein the controller is adapted to control the patient monitoring apparatus such that the data communication unit sends a non-electrical measurement indication (i.e. from the pulse oximeter; depending on the noise artifacts associated with different stages of the electrosurgical procedure, HR is estimated from the SpO2 rather than from the ECG, see page 76, col. 1), which indicates that the second measuring unit (pulse oximeter) measures the physiological property (SpO2), to the electrical treatment apparatus, after the measurement of the physiological property has been switched from the electrical measurement to the non-electrical measurement. See rejection of claim 1 above for obviousness rationale and switching from the electrical measurement to the non-electrical measurement.
Regarding claim 4, Honda in view of Yang teach all of the limitations of the patient monitoring apparatus according to claim 1. Honda (Fig. 1) further discloses wherein the second measuring unit is adapted to optically measure the physiological property ([0033]; pulse rate extraction unit 122 extracts data from pulse oximeter 160; [0021], pulse oximeter 160 includes an SpO2 sensor and measurement circuit, the sensor emits light). 
Regarding claim 5, Honda in view of Yang teach all of the limitations of the patient monitoring apparatus according to claim 1. Honda (Fig. 1) further discloses wherein the first (see [0023], [0029] for heart rate measuring unit 114, electrogram signal generation unit 104, electrocardiogram cable 152 in Fig. 1) and second ([0033]; pulse rate extraction unit 122 extracts data from pulse oximeter 160) measuring units are adapted to measure the heart rate of the patient as the physiological property ([0050]-[0051; ECG and SpO2).
Regarding claim 6, Honda in view of Yang teach all of the limitations of the patient monitoring apparatus according to claim 5. Honda (Fig. 1) further discloses wherein the first measuring unit is adapted to measure an electrocardiogram for measuring the heart rate see [0023], [0029] for heart rate measuring unit 114, electrogram signal generation unit 104, electrocardiogram cable 152 in Fig. 1).
Regarding claim 11, Honda in view of Yang teach all of the limitations of the patient monitoring apparatus according to claim 1. Therefore, in view of the prior modification of Honda in view of Yang, the combination necessarily teaches a system for monitoring a patient and for performing an electrical treatment procedure, wherein the system comprises: an electrical treatment apparatus for performing the electrical treatment procedure (see [0048]; it is determined that the patient is energized by the electrosurgical device; also see [0045], use of an electrosurgical device can be easily detected; it naturally follows that a electrosurgical device is provided, Honda), a patient monitoring apparatus (100 in Fig. 1, Honda) for monitoring a patient as defined by claim 1. See rejection of claim 1 above for obviousness rationale. 
Regarding claim 12, Honda in view of Yang teach all of the limitations of the patient monitoring apparatus according to claim 1. Therefore, in view of the prior modification of Honda in view of Yang, the combination necessarily teaches a patient monitoring method for monitoring a patient by using the patient monitoring apparatus as defined in claim 1. See rejection of claim 1 above for obviousness rationale.
Honda (Fig. 1) further discloses wherein the patient monitoring method comprises: performing an electrical measurement of a physiological property of a patient, by the first measuring unit of the patient monitoring apparatus (see [0023], [0029] for heart rate measuring unit 114, electrogram signal generation unit 104, electrocardiogram cable 152 in Fig. 1), performing a non-electrical measurement of the physiological property of the patient, by the second measuring unit of the patient monitoring apparatus ([0033]; pulse rate extraction unit 122 extracts data from pulse oximeter 160), receiving a treatment indication, which indicates that an electrical treatment procedure will be performed, from an electrical treatment apparatus by the data communication unit of the patient monitoring apparatus ([0048]; surgical instrument detection unit 128, it is determined that the patient is energized by the electrosurgical device; [0045], use of an electrosurgical device can be easily detected; it naturally follows that a signal is passed indicating performance of a procedure). Honda discloses a controller for controlling the patient monitoring apparatus ([0082], biological information monitor 100 is provided with a storage device and a central processing unit (CPU), the biological information monitor control program is stored in the storage device and executed by the CPU).
Although Honda discloses the first and second measuring unit and controller for controlling the patient monitoring apparatus, Honda is silent regarding performing an electrical measurement of a physiological property of a patient, while an electrical treatment procedure is not performed, by the first measuring unit, performing a non-electrical measurement of the physiological property of the patient, while the electrical treatment procedure is performed, by the second measuring unit and controlling the patient monitoring apparatus such that the measurement of the physiological property is switched from the electrical measurement to the non-electrical measurement, after the treatment indication has been received, by the controller of the patient monitoring apparatus.
 However, in the same field of endeavor, Yang teaches a similar patient monitoring apparatus (abstract) comprising various measurement sensing units including an electrocardiogram (ECG) device and pulse oximeter (Fig. 1). Yang teaches interoperative heart rate is routinely measured independently from the ECG monitor, pulse oximeter, and the invasive blood pressure monitor if available (objective, page 75). In addition to background noise, HR measurements are susceptible to interference caused by poor electrode contact, patient movement, and especially electrocautery activation (problem, page 75). The interoperative heart rate (HR) is normally measured by averaging the reciprocals of R-R intervals from an ECG, however it is well known in the art (as can be seen in Yang), that electrocautery noise is a common source of artifact for HR measured by an ECG monitor (page 76, col. 2). Interoperative HR can also be calculated by measuring the intervals between peaks in the plethysmographic waveform from the pulse oximeter, but similarly is sensitive to patient motion, low perfusions states and interference from ambient light (page 76, col. 2). Therefore, depending on the noise artifacts associated with different stages of the electrosurgical procedure, HR is estimated from the SpO2 rather than from the ECG (page 76, col. 1) in order to avoid undesirable interference while the electrical treatment procedure is performed and provide clearer feedback, thereby increasing quality and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of the first and second measuring unit and controller as taught by Honda to provide performing an electrical measurement of a physiological property of a patient, while an electrical treatment procedure is not performed, by the first measuring unit, performing a non-electrical measurement of the physiological property of the patient, while the electrical treatment procedure is performed, by the second measuring unit and controlling the patient monitoring apparatus such that the measurement of the physiological property is switched from the electrical measurement to the non-electrical measurement, after the treatment indication has been received, by the controller of the patient monitoring apparatus, as taught by Yang in order to avoid undesirable interference while the electrical treatment procedure is performed and provide clearer feedback, thereby increasing quality and safety. 
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Yang as applied to claims 1-2, 4-6, 11 and 12 above, and further in view of Nardella (hereinafter ‘Nardella’, U.S. Pat. No. 5,357,956).
Regarding claim 3, Honda in view of Yang teach all of the limitations of the patient monitoring apparatus according to claim 1. Honda further discloses the controller ([0082], biological information monitor 100 is provided with a storage device and a central processing unit (CPU), the biological information monitor control program is stored in the storage device and executed by the CPU) is adapted to control the patient monitoring apparatus (biological information monitor 100 in Fig. 1; [0017]-[0018]) such that the data communication unit receives an indication of the electrical treatment procedure ([0048]; surgical instrument detection unit 128, it is determined that the patient is energized by the electrosurgical device; [0045], use of an electrosurgical device can be easily detected; it naturally follows that a signal is passed indicating performance of a procedure).
Honda is silent regarding a completion indication, which indicates that the electrical treatment procedure has been completed, from the electrical treatment apparatus and the measurement of the physiological property is switched from the non-electrical measurement to the electrical measurement, after the completion indication has been received. 
However, in the same field of endeavor, Nardella teaches a similar apparatus comprising an ablation catheter which provides accurate local monitoring of impedance and an endocardial signal at an ablation site (col. 2, ll. 45-58). The ablation electrode (12 in Fig. 1) functions as a sensing electrode for monitoring the endocardial signal and the impedance during the ablation procedure, and is coupled to an electrode monitor (22) through a high impedance coupling (24) including a specialized digital signal processor. Radiofrequency energy is delivered to the ablation site during ablation intervals, while the local endocardial signal is measured during quiescent intervals defined by a timing element. The intervals alternate in a non-overlapping fashion such that the endocardial sensing is not performed during the ablation procedure (col. 2, ll. 42-66). It is well known in the art (as can be seen in Nardella) that “information on changes in tissue impedance, taken together with continuous monitoring of an arrhythmic signal, therefore indicates whether the tissue has been correctly targeted and sufficiently treated. Thus the impedance along with the measured endocardial signal provide information for determining when the ablation procedure is complete” (col. 3, ll.55-61; thereby meeting the limitation regarding a completion indication). This configuration provides “a more refined surgical intervention, with less incidental damage to adjacent tissue is achieved” (col. 6, ll. 34-47), thereby increasing control and accuracy. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the data communication unit as taught by Honda in view of Yang to further include a completion indication, which indicates that the electrical treatment procedure has been completed, from the electrical treatment apparatus as taught by Nardella in order to provide “a more refined surgical intervention, with less incidental damage to adjacent tissue is achieved” (col. 6, ll. 34-47), thereby increasing control and accuracy.
Further in view of the prior modification of Honda in view of Yang and Nardella, the combination necessarily teaches the measurement of the physiological property is switched from the non-electrical measurement to the electrical measurement, after the completion indication has been received. See rejection of claim 1 above for obviousness rationale. 
Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Banet et al., (hereinafter ‘Banet’, U.S. PGPub. No. 2014/0128757) in view of Joseph in view of Yang.
Regarding claim 7, Banet (Figs. 1-4) discloses an electrical treatment apparatus for performing an electrical treatment procedure (see abstract for “integrated system that combines an ablation system used in the electrophysiology (EP) lab with a novel, body-worn monitor and data-management software system”), wherein the electrical treatment apparatus comprises: an electrical energy source for providing electrical energy to a treatment device for performing the electrical treatment procedure (see TABLE 1, energy sources for electrical energy sources, i.e. radiofrequency; as broadly claimed, the ablations system would necessarily include an electrical treatment apparatus to provide radiofrequency ablation). Banet further discloses a patient monitoring apparatus (telemetry monitor 60) comprising a first measuring unit for performing an electrical measurement of a physiological property of the patient (module 34, ECG circuit 54 for measuring ECG waveforms and HR values) and a second measuring unit for performing a non-electrical measurement of the physiological property of the patient (photoplethysmogram (PPG) measuring unit (not shown); see [0076], “other physiological waveforms can also be measured, stored, and then processed with the algorithm-based tools described above. These waveforms include multi-lead ECG waveforms, TBI waveforms, and photoplethysmogram (PPG) waveforms that yield SpO2”).
Banet is silent regarding a data communication unit for sending a treatment indication, which indicates that the electrical treatment procedure will be performed, to a patient monitoring apparatus, a controller for controlling the electrical treatment apparatus such that the data communication unit sends the treatment indication to the patient monitoring apparatus, before the electrical treatment procedure is performed.
However, in the same field of endeavor, Joseph (Figs. 1-4) teaches a similar electrical treatment apparatus (electrosurgical system 200, electrosurgical instrument 250) for performing an electrical treatment procedure comprising a data communication unit for sending a treatment indication, which indicates that the electrical treatment procedure will be performed (switch 110, transponder 160, antenna 165 and associated parts), to a patient monitoring apparatus (electrosurgical system unit 210, interrogator 225 and associated parts). In response to actuation of the switch (110 of the data communication unit), the transponder (160) wirelessly communicates the switch state to the interrogator (225) (included in the electrosurgical system unit 210) which consequently activates the RF generator (240) that is operably coupled to the electrosurgical instrument (250) to deliver electrosurgical energy to tissue ([0032]; as broadly claimed, the transponder indicates that treatment will be performed). Joseph further teaches a controller (230) for controlling the electrical treatment apparatus (250) such that the data communication unit (switch 110 and associated parts) sends the treatment indication to the patient monitoring apparatus (210), before the electrical treatment procedure is performed ([0036]-[0038]; as broadly claimed, the electrosurgical system unit receives a treatment indication prior to the application of energy). Further, the apparatus may be operated in a standby mode wherein the activation of electrosurgical RF generator (240) is inhibited with actuation of the switch (110) unless confirmed by the user prior to commencement of surgery, thereby increasing safety and control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrical treatment apparatus as taught by Banet to include a data communication unit for sending a treatment indication, which indicates that the electrical treatment procedure will be performed, to a patient monitoring apparatus, a controller for controlling the electrical treatment apparatus such that the data communication unit sends the treatment indication to the patient monitoring apparatus, before the electrical treatment procedure is performed, as taught by Joseph in order to inhibit undesired or untimely electrical treatment, and provide additional user authorization, thereby increasing safety and control.  
Further, although Banet teaches a first and second measuring unit, Banet in view of Joseph are silent regarding wherein the patient monitoring apparatus is adapted to switch between a first measuring unit for performing an electrical measurement of a physiological property of the patient and a second measuring unit for performing a non-electrical measurement of the physiological property of the patient based at least on the received treatment indication.
However, in the same field of endeavor, Yang teaches a similar device comprising a patient monitoring apparatus (abstract) including various measurement sensing units including an electrocardiogram (ECG) device and pulse oximeter (Fig. 1). Yang teaches interoperative heart rate is routinely measured independently from the ECG monitor, pulse oximeter, and the invasive blood pressure monitor if available (objective, page 75). In addition to background noise, HR measurements are susceptible to interference caused by poor electrode contact, patient movement, and especially electrocautery activation (problem, page 75). The interoperative heart rate (HR) is normally measured by averaging the reciprocals of R-R intervals from an ECG, however it is well known in the art (as can be seen in Yang), that electrocautery noise is a common source of artifact for HR measured by an ECG monitor (page 76, col. 2). Interoperative HR can also be calculated by measuring the intervals between peaks in the plethysmographic waveform from the pulse oximeter, but similarly is sensitive to patient motion, low perfusions states and interference from ambient light (page 76, col. 2). Therefore, depending on the noise artifacts associated with different stages of the electrosurgical procedure, HR is estimated from the SpO2 rather than from the ECG (page 76, col. 1) in order to avoid undesirable interference while the electrical treatment procedure is performed and provide clearer feedback, thereby increasing quality and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrical treatment apparatus as taught by Banet in view of Joseph to include wherein the patient monitoring apparatus is adapted to switch between a first measuring unit for performing an electrical measurement of a physiological property of the patient and a second measuring unit for performing a non-electrical measurement of the physiological property of the patient based at least on the received treatment indication, as taught by Yang in order to avoid undesirable interference while the electrical treatment procedure is performed and provide clearer feedback, thereby increasing quality and safety. 
Regarding claim 8, Banet in view of Joseph and Yang teach all of the limitation of the electrical treatment apparatus according to claim 7. In view of the prior modification of Banet in view of Joseph and Yang, Joseph further teaches wherein the controller (230) is adapted to control the electrical treatment apparatus (250) such that the data communication unit (switch 110 and associated parts) receives an indication ([0036]-[0038]; as broadly claimed, the electrosurgical system unit receives a treatment indication; see above) wherein the electrical energy source provides the electrical energy, after the indication has been received ([0036]-[0038]). 
Further in view of the prior modification of Banet in view of Joseph and Yang, the combination necessarily teaches all of the limitation of the electrical treatment apparatus according to claim 8, wherein the data communication unit receives a non-electrical measurement indication (i.e. SpO2), which indicates that the second measuring unit of the patient monitoring apparatus (i.e. photoplethysmogram (PPG) measuring unit) measures the physiological property (photoplethysmogram (PPG) waveforms that yield SpO2), from the patient monitoring apparatus (Banet) and the electrical energy source provides the electrical energy, after the non-electrical measurement indication has been received. See rejection of claim 7 for obviousness rationale.  
Regarding claim 10, Banet in view of Joseph and Yang teach all of the limitation of the electrical treatment apparatus according to claim 7. In view of the prior modification of Banet in view of Joseph and Yang, Joseph (Figs. 1-4) further teaches wherein the electrical treatment apparatus (system 200, electrosurgical instrument 250) comprises a user interface (user interface 220) for allowing a user to indicate that the electrical treatment procedure will be started ([0009], “electrosurgical system unit further includes an electrosurgical instrument coupled to an electrosurgical generator configured to selectively provide electrosurgical energy thereto, and a user interface, such as without limitation, input controls and output indicators, to facilitate interaction with the user”; [0033]), wherein the controller (230) is adapted to control the electrical treatment apparatus (250) such that the data communication unit (switch 110, transponder 160, antenna 165 and associated parts) sends the treatment indication, after the user has indicated that the electrical procedure will be started ([0036]-[0038]).
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of Joseph and Yang as applied to claims 7-8 and 10 above, and further in view of Nardella.
Regarding claim 9, Banet in view of Joseph and Yang teach all of the limitation of the electrical treatment apparatus according to claim 7. In view of the prior modification of Banet in view of Joseph and Yang, Joseph further teaches wherein the controller (230) is adapted to control the electrical treatment apparatus (250) such that the data communication unit (switch 110 and associated parts) sends an indication ([0036]-[0038]; as broadly claimed, the electrosurgical system unit receives a treatment indication; see above).
Banet in view of Joseph and Yang are silent regarding a completion indication which indicates that the electrical treatment procedure has been completed, to the patient monitoring apparatus, after the electrical treatment procedure has been completed.
However, in the same field of endeavor, Nardella teaches a similar apparatus comprising an ablation catheter which provides accurate local monitoring of impedance and an endocardial signal at an ablation site (col. 2, ll. 45-58). The ablation electrode (12 in Fig. 1) functions as a sensing electrode for monitoring the endocardial signal and the impedance during the ablation procedure, and is coupled to an electrode monitor (22) through a high impedance coupling (24) including a specialized digital signal processor. Radiofrequency energy is delivered to the ablation site during ablation intervals, while the local endocardial signal is measured during quiescent intervals defined by a timing element. The intervals alternate in a non-overlapping fashion such that the endocardial sensing is not performed during the ablation procedure (col. 2, ll. 42-66). It is well known in the art (as can be seen in Nardella) that “information on changes in tissue impedance, taken together with continuous monitoring of an arrhythmic signal, therefore indicates whether the tissue has been correctly targeted and sufficiently treated. Thus the impedance along with the measured endocardial signal provide information for determining when the ablation procedure is complete” (col. 3, ll.55-61; thereby meeting the limitation regarding a completion indication). This configuration provides “a more refined surgical intervention, with less incidental damage to adjacent tissue is achieved” (col. 6, ll. 34-47), thereby increasing control and accuracy. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the data communication unit as taught by Banet in view of Joseph and Yang to further include a completion indication, which indicates that the electrical treatment procedure has been completed, to the patient monitoring apparatus, after the electrical treatment procedure has been completed as taught by Nardella in order to provide “a more refined surgical intervention, with less incidental damage to adjacent tissue is achieved” (col. 6, ll. 34-47), thereby increasing control and accuracy.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the amendment has necessitated a new grounds of rejection.
The objection to the specification and drawings are withdrawn. 
The 112 and 101 rejections regarding claims 14 and 15 are withdrawn due to the cancellation of the claims. The 112 rejection regarding claim 13 is withdrawn in view of the amendment. 
In response to Applicant’s arguments (pages 8-9) regarding Honda, it is the Examiner’s position that Honda teaches a first measuring unit for performing an electrical measurement of a physiological property of a patient (see [0023], [0029] for heart rate measuring unit 114, electrogram signal generation unit 104, electrocardiogram cable 152 in Fig. 1), a second measuring unit for performing a non-electrical measurement of the physiological property of the patient ([0033]; pulse rate extraction unit 122 extracts data from pulse oximeter 160), a data communication unit for receiving a treatment indication, which indicates that the electrical treatment procedure will be performed, from an electrical treatment apparatus ([0048]; surgical instrument detection unit 128, it is determined that the patient is energized by the electrosurgical device; [0045], use of an electrosurgical device can be easily detected; it naturally follows that a signal is passed indicating performance of a procedure), and a controller for controlling the patient monitoring apparatus ([0082], biological information monitor 100 is provided with a storage device and a central processing unit (CPU), the biological information monitor control program is stored in the storage device and executed by the CPU).
Although Honda discloses the first and second measuring unit and controller for controlling the patient monitoring apparatus, Honda is silent regarding a first measuring unit for performing an electrical measurement of a physiological property of a patient, only while an electrical treatment procedure is not performed, a second measuring unit for performing a non-electrical measurement of the physiological property of the patient, only while the electrical treatment procedure is performed, and a controller for controlling the patient monitoring apparatus such that the measurement of the physiological property is switched from the electrical measurement to the non-electrical measurement, only after at least the treatment indication has been received.
However, in the same field of endeavor, Yang teaches a similar patient monitoring apparatus (abstract) comprising various measurement sensing units including an electrocardiogram (ECG) device and pulse oximeter (Fig. 1). Yang teaches interoperative heart rate is routinely measured independently from the ECG monitor, pulse oximeter, and the invasive blood pressure monitor if available (objective, page 75). In addition to background noise, HR measurements are susceptible to interference caused by poor electrode contact, patient movement, and especially electrocautery activation (problem, page 75). The interoperative heart rate (HR) is normally measured by averaging the reciprocals of R-R intervals from an ECG, however it is well known in the art (as can be seen in Yang), that electrocautery noise is a common source of artifact for HR measured by an ECG monitor (page 76, col. 2). Interoperative HR can also be calculated by measuring the intervals between peaks in the plethysmographic waveform from the pulse oximeter, but similarly is sensitive to patient motion, low perfusions states and interference from ambient light (page 76, col. 2). Therefore, depending on the noise artifacts associated with different stages of the electrosurgical procedure, HR is estimated from the SpO2 rather than from the ECG (page 76, col. 1) in order to avoid undesirable interference while the electrical treatment procedure is performed and provide clearer feedback, thereby increasing quality and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first and second measuring unit and controller as taught by Honda to provide the first measuring unit for performing an electrical measurement of a physiological property of a patient, only while an electrical treatment procedure is not performed, the second measuring unit for performing a non-electrical measurement of the physiological property of the patient, only while the electrical treatment procedure is performed, and a controller for controlling the patient monitoring apparatus such that the measurement of the physiological property is switched from the electrical measurement to the non-electrical measurement, only after at least the treatment indication has been received, as taught by Yang in order to avoid undesirable interference while the electrical treatment procedure is performed and provide clearer feedback, thereby increasing quality and safety. 
Yang provides teaching and motivation as to why it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Honda to provide switching as claimed in amended claim 1. Therefore, although Applicant argues (page 9) that Honda does not disclose a data communication unit as claimed, the combination of references necessarily teach a patient monitoring apparatus that meets all of the limitations of claim 1.
It is the Examiner’s position that Honda (JP 2009-061179A) in view of Yang et al., “Sensor Fusion Using a Hybrid Median Filter for Artifact Removal in Interoperative Heart Rate Monitoring”, Journal of Clinical Monitoring and Computing, Kluwer Academic Publishers, DO, vol. 23, no. 2, 7 February 2009 (2009-02-07) teach each and every limitation of the patient monitoring apparatus according to claim 1. 
Further regarding Applicant’s arguments (pages 8-9) directed towards claim 7, a new rejection has been set forth in view of the amendment. It is the Examiner’s position that Banet et al., (U.S. PGPub. No. 2014/0128757) in view of Joseph et al., (U.S. PGPub. No. 2010/0179541) and Yang et al., “Sensor Fusion Using a Hybrid Median Filter for Artifact Removal in Interoperative Heart Rate Monitoring”, Journal of Clinical Monitoring and Computing, Kluwer Academic Publishers, DO, vol. 23, no. 2, 7 February 2009 (2009-02-07) teach each and every limitation of the electrical treatment apparatus for performing an electrical treatment procedure according to claim 7. 
Applicant has argued (page 9) that Joseph fails to remedy the deficiencies of Honda. In view of the new rejection, Applicant’s arguments are not persuasive however it is noted as broadly claimed, it is the Examiner’s position that Joseph teaches each and every limitation of the method according to claim 13. It is also noted that claim 13 does not include limitations regarding changing the method of measurement (page 9).
No further arguments have been set forth regarding the dependent claims. See rejection above for clarification. 
Lastly, claim 12 is dependent off of claim 1, therefore it is the Examiner’s position that Honda (JP 2009-061179A) in view of Yang et al., “Sensor Fusion Using a Hybrid Median Filter for Artifact Removal in Interoperative Heart Rate Monitoring”, Journal of Clinical Monitoring and Computing, Kluwer Academic Publishers, DO, vol. 23, no. 2, 7 February 2009 (2009-02-07) teach each and every limitation of the patient monitoring method according to claim 12. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794